Citation Nr: 1129334	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  94-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


WITNESSES AT HEARINGS ON APPEAL

The appellant, the Veteran's widow, and D.B.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to August 1947.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 1992 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran died in January 1992.  His widow sought the benefits on appeal as the Veteran's surviving spouse.  By way of history, the widow filed the original claim of entitlement to service connection for the cause of the Veteran's death in February 1992.  The RO denied this claim in the March 1992 rating decision currently on appeal.  The widow timely perfected this appeal and requested a hearing before a decision review officer in connection with this case.  The hearing was scheduled and subsequently held in April 1993. The widow and the Veteran's sons testified and the hearing transcript is of record.  The Board subsequently remanded the case for additional evidentiary development in July 1996 and afforded the widow a Travel Board hearing in September 1996.  The widow and D.B. testified at that time.  Based on this hearing testimony, the Board issued another remand in March 1997.

Following the Board's March 1997 remand, the Board adjudicated the widow's claim and denied the claim on its merits in January 1999.  The widow appealed this decision and the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 1999 decision in July 2001 on the grounds that VA failed to satisfy its duties to notify and assist the widow under the Veterans Claims Assistance Act of 2000 (VCAA).  The Court remanded the claim for readjudication at that time.  In August 2001, the widow, through counsel, filed a motion for reconsideration and an alternative motion for a panel decision.  The Court denied both motions in February 2002.

The Board notes that the widow's claim was remanded on two additional occasions in November 2003 and August 2004 for further development of the evidence.  The widow was then notified in March 2008 that the Veterans Law Judge who conducted the September 1996 hearing was no longer employed at the Board.  She was afforded the opportunity for a new hearing at that time, but in May 2008, the widow declined this opportunity.  The Board also requested an independent medical examination (IME) opinion in November 2008 given the complexity of the current claim.  The IME opinion was returned to VA in December 2008.

The case was most recently before the Board in October 2009.  At that time, the Board denied entitlement to service connection for the cause of the Veteran's death and entitlement to DEA benefits. The widow then filed an appeal to the Court.  In October 2009, the widow's representative and VA General Counsel filed a joint motion to vacate and remand the Board's October 2009 decision.  In a June 2010 order, the Court granted the joint motion.  However, in January 2010, while the case was still before the Court, the widow died.  In September 2010, the appellant filed a motion with the Court to be substituted as appellant.  The appellant is the Veteran's surviving adult son.  VA General Counsel did not oppose the motion.  In October 2010, the Court recalled the June 2010 order and granted the appellant's motion for substitution.  In November 2010, the appellant's representative before the Court and VA General Counsel resubmitted a similar joint motion to vacate and remand the Board's October 2009 decision.  Later in November 2010, the Court issued an order whereby it granted the more recent joint motion, vacated the Board's October 2009 decision, and remanded the claims to the Board for further adjudication.

The Board notes that the widow's representative continued to represent the appellant before the Court.  However, in June 2011, the representative indicated that he would not represent the appellant before VA.  The appellant has not submitted a power of attorney for representation.  Therefore, he is representing himself in the prosecution of the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board finds it curious that the appellant was substituted for the Veteran's widow in this case.  The provisions for substitution provide that, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West Supp. 2011).  Regulations for this provision have not yet been promulgated.

Essentially, the appellant, through counsel at the Court, asserted that substitution was warranted because the appellant bore the expenses of the widow's burial in January 2010.  See 38 U.S.C.A. § 5121(a)(6) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a)(5) (2010).  That is, it was asserted that the appellant would be eligible for accrued benefits under that provision.  Notably, although the appellant is the Veteran's son, he is an adult child and not a child for beneficiary purposes.

Here, it appears that the instant claim stream expired with the passing of the Veteran's widow.  There is no remaining eligible dependent that could receive benefits arising from claims of entitlement to service connection for the cause of the Veteran's death or entitlement to DEA benefits.  Significantly, the deceased widow was already reimbursed for the allowable burial expenses of the Veteran in April 1992.  Burial benefits may be available for payment of burial expenses of deceased veterans.  See 38 U.S.C.A. §§ 2301-2308 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1600-3.1612 (2010).  There is no indication that VA pays burial expenses for spouses.

While the issue was before the Court, VA General Counsel contacted the RO for its determination of whether the appellant should be substituted for the deceased widow.  In October 2010, the RO determined that substitution was warranted under 38 U.S.C.A. § 5121(a)(6).  VA General Counsel did not oppose the motion of the appellant to be substituted before the Court.  This is at odds with VA General Counsel's position in another case before the Court.  See Proscia v. Shinseki, No. 09-4380 (U.S. Vet. App. Feb. 28, 2011) (nonprecedential opinion wherein VA General Counsel opposed the substitution of a surviving adult child for a deceased widow in an appeal of a decision denying entitlement to service connection for the cause of the Veteran's death leading to the Court's denial of the adult child's motion for substitution).  Because the Court granted the unopposed motion for substitution in the present case, the Board will proceed to address the issues on appeal with the appellant substituted for the widow as it is the law of the case.

The November 2010 joint motion for remand determined that the Board provided inadequate reasons and bases in denying the claims on appeal.  In light of the substitution of the appellant, the Board must address whether the duty to notify has been met under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Although the Board's October 2009 decision was vacated, a review of the section pertaining to the duty to notify is in order.  In sum, the Board determined that the appellant (the widow) was not provided proper VCAA notice in the case.  However, the Board determined that any notice errors did not affect the essential fairness of the adjudication and that any deficiency was harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The Board pointed to the fact that the widow had made specific arguments during the pendency of the appeal that showed that she understood what information and evidence was required to substantiate the claims.  Additionally, the Board noted that the widow was represented by a private attorney, which is a factor when determining whether an appellant has been prejudiced by any notice error.  See Overton, 20 Vet. App. at 438.

Veterans Benefits administration (VBA) has indicated that a new VCAA notice letter will not be provided to an individual requesting substitution if an adequate VCAA notice letter was previously sent to the original claimant.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  However, VBA states that a VCAA letter must be provided to the individual requesting substitution if no VCAA notice letter was previously provided to the original claimant or if such notice letter was inadequate.  Id.  The Board notes that it is not bound by Department manuals, circulars, or similar administrative issues.  However, the VBA Fast Letter is instructive, particularly in the absence of regulations pertaining to substitution.

In view of the fact that the original claimant was not sent an adequate VCAA notice letter, the Board finds that the claims should be remanded in order to allow for the agency of original jurisdiction to send the substituted appellant a VCAA notice letter.  The letter must inform the appellant of the information and evidence necessary to substantiate the claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DEA benefits.

During the pendency of the appeal, the Court issued a decision regarding the general notice requirements for Dependency and Indemnity Compensation (DIC) claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice for DIC claims is to include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.  The VCAA notice letter that is to be sent to the appellant should contain this information.

Accordingly, this case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to the appellant.  The letter must notify him of the information and evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death and entitlement to DEA benefits.  See Hupp, 21 Vet. App. at 352-53.  Provide the appellant with:  (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  In the letter, request the appellant to identify or submit pertinent evidence in support of his claims not already of record.  The appellant should be given an opportunity to respond to the notice and any additional information or evidence received should be associated with the claims file.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the appellant with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

